Citation Nr: 0007611	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-22 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a compensable evaluation for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1945 to July 
1947.  This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1995 determination of the Department 
of Veterans Affairs (VA) Honolulu Regional Office (RO) that 
denied a compensable evaluation for lumbosacral strain.  The 
veteran perfected an appeal from that decision on that issue.  
The September 1995 rating decision also denied service 
connection for bilateral nerve damage of the legs, secondary 
to the service-connected lumbosacral strain.  The veteran did 
not appeal this issue.  

This case was before the Board in July 1997, at which time 
the veteran's claim for service connection for a cervical 
spine disorder was denied and the claim for a compensable 
evaluation for lumbosacral strain was remanded.  The RO 
completed the development requested on remand to the extent 
possible, and the case is again before the Board for final 
appellate review.  (The Board is obligated by law to ensure 
that the RO complies with its directives.  Stegall v. West, 
11 Vet. App. 268 (1998)).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.  

2.  The veteran's service-connected lumbosacral strain is 
manifested by no more than slight subjective symptoms only.  


CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  Separate diagnostic codes identify 
the various disabilities. 

A rating decision dated in November 1949 granted service 
connection at a noncompensable rate for mild lumbosacral 
strain.  The service medical records show that the veteran 
was treated for an acute, moderately severe contusion of the 
paralumbar muscles of the left in May 1946 after he fell 10 
feet while unloading a cargo ship.  At the time of the June 
1947 service separation examination, there were no 
musculoskeletal defects noted.  An x-ray showed no evidence 
of fracture.  

The veteran was hospitalized at a service department facility 
in March 1953 to April 1953.  The admission diagnosis was 
herniation, intervertebral disc.  By history, it was noted 
that the veteran dated the onset of a back condition to 1946 
when he fell from a height of 10 feet.  Since then, the 
veteran reported intermittent pain in the lumbosacral area, 
with worsening symptoms over the preceding 3 months.  During 
the course in the hospital, the diagnosis was changed to 
psychogenic.  The final diagnoses were mild, chronic 
lumbosacral strain and psychogenic musculoskeletal reaction.  

The veteran sought to reopen his claim for an increased 
rating in February 1995.

Private medical records dated in January 1990 show that the 
veteran sought treatment for difficulty walking for the 
preceding 3 months.  It was noted by history that the 
veteran's spinal problems began in 1974 when he developed 
lower back pain and numbness as well as pain shooting down 
his right lower extremity.  He had a myelogram done at that 
time that revealed a spinal stenosis at C4.  There was no 
assessment pertinent to lumbosacral strain.  

Private medical records dated in December 1991 show that back 
examination was negative for costovertebral angle tenderness 
or paraspinal muscular tenderness to percussion.   

VA outpatient treatment records dated in March 1995 show that 
the veteran was treated for complaints of lower back pain 
with numbness to the feet and hands.  The assessment was 
history of back injury.  A VA x-ray of the lumbosacral spine 
dated in April 1995 revealed diffuse degenerative 
osteoarthritic changes and lumbar dextroscoliosis.  In August 
1995, a history significant for lower back strain, 
degenerative joint disease of the neck, back and scoliosis, 
and status post laminectomy in 1976 for spinal injury was 
noted.  The veteran reportedly had been using a cane since 
1946, status post fall.

In October 1995, the veteran underwent examination at a VA 
geriatric clinic.  Past medical history was noted to include 
low back strain and severe degenerative joint disease of the 
neck, back and scoliosis.  

The veteran was afforded an orthopedic examination on behalf 
of VA in November 1995.  The veteran gave a long history of 
back problems, dating as far back as 1946 when he fell about 
10-14 feet.  He reported that following that episode, he had 
numbness in the legs.  His current complaints were numbness 
in his legs and hands.  He used a back brace, a neck brace 
and a cane.  Physical examination revealed minimal tenderness 
with flexion of the low back to 60 degrees and extension and 
lateral bending to 10 degrees each.  It was noted that prior 
x-rays of April 1995 showed degenerative disc disease 
involving the entire lumbar spine.  The examiner conducted a 
review of the veteran's records, including his service 
medical records.  The impressions were cervical myelopathy 
secondary to ossified posterior longitudinal ligament from 
C3-4 to C5-6 with cord compression; status post cervical 
laminectomy, C4 to C7; history of lower back strain; and 
degenerative disc disease of the entire spine.  The examiner 
commented that the veteran suffered a lumbosacral sprain or 
strain which was mild in nature in 1946.  His current 
symptoms and signs of spastic gait, hyperreflexia, fatigue 
and gait imbalance were due to cervical myelopathy as a 
result of ossified posterior longitudinal ligament.  The 
examiner noted that ossification of the posterior 
longitudinal ligament was more of a genetic factor and was 
not directly related to trauma.  

VA outpatient treatment records dated in July 1996 show that 
the veteran sought treatment because his back was "terrible" 
but was helped by lying on a "stretch board" and exercising.  
Aside from complaints of back pain, there continued to be 
weakness in his arms and legs.  The assessments did not 
include lumbosacral strain.  Psychology records dated in 1996 
and 1997 show that the veteran was treated for pain and he 
was taught various biofeedback techniques for managing pain.  
In March 1997, he specified that he had been experiencing a 
deep pain on the left side of his lower back of about 2 
weeks' duration.  He used a TENS unit on the spot but had not 
noticed any change of benefit.  The pain went away for about 
an hour after he exercised, but then it came back.  Other 
sessions focused generally on pain.  No reference was made to 
lumbosacral strain.  

A VA x-ray of the lumbosacral spine dated in April 1997 
indicated that the degenerative changes were stable since 
April 1995.  The veteran complained of chronic low back pain 
since 1946 and neuropathy secondary to spinal compression.  
When sitting for some time, the veteran experienced more 
pain.  Stretching exercises that he had been taught helped 
control the pain.  Physical examination revealed mild to 
moderate tenderness on palpation of the lumbosacral area.  
The assessment was chronic back pain.  It was recommended 
that the veteran continue the various current care since it 
helped him.  

VA geriatric records dated in April 1997 indicate that the 
veteran had multiple problems, with a worsening pain in his 
right leg for the preceding 3 weeks.  On examination there 
was no back tenderness.  The assessment was chronic back pain 
with worsening of right leg pain.  The etiology of the pain 
was most likely due to spondylopathy secondary to 
degenerative joint disease of the lumbar spine.  There was a 
possibility for spinal stenosis in the lumbar area based on 
the history given.  

The veteran presented testimony at a hearing before a member 
of the Board in May 1997.  The veteran testified that his 
symptoms included pain and limited motion.  Hearing 
transcript (T.), page 5.  The veteran stated that he has had 
50 years of suffering from his service injury.  T. 2.  

VA outpatient treatment records dated in July 1997 indicate 
that the veteran complained of pain all over his legs, hands, 
neck, and upper and lower back since 1946.  

A private medical statement dated in September 1997 indicates 
that the examiner reviewed the copies of the veteran's 
medical records from his fall in May 1946.  The examiner 
noted that the veteran was kept in the hospital for about 5 
days, the first of which he was not allowed to get out of 
bed.  The examiner's opinion was that this in itself spoke 
for the severity the injury - if he had only a minor injury, 
it did not seem reasonable that he would have been kept 
overnight in the hospital for 5 days.  The opinion was that 
the veteran had a significant lumbar spine injury and his 
current complaints of back pain and difficulty with some of 
his functional tasks because of back pain is as likely as not 
related to his fall during service.  The veteran currently 
had decreased range of motion of the lumbar spine as well as 
significant pain with motion.  The pain reportedly increased 
with sitting compared with lying down.  This was felt to be 
consistent with a lumbar spine injury.  The pain was most 
severe with full extension, consistent with spinal stenosis.  
In summary, the examiner stated that the veteran might have a 
number of reasons for his pain and dysfunction.  He certainly 
had cervical myelopathy due to cervical stenosis.  A lumbar 
spine magnetic resonance imaging (MRI) was recommended to 
assist in defining his lumbar spine pathology.  

The veteran was afforded an orthopedic examination on behalf 
of VA in February 1998 with regard to the veteran's 
lumbosacral strain.  The veteran described stiffness of his 
legs, which he stated, occurred after a fall in 1946.  His 
current complaints were pain all over his body, including his 
hands and legs.  He was on pain pills twice a day, and he 
used a TENS unit.  He was able to sit for 1/2 hour and he 
could walk for 1 1/2 hours.  He used a back brace and a 
walker.  Physical examination of the back showed minimal 
tenderness, although the veteran reported tenderness all over 
his body with palpation.  Forward flexion of the back was to 
30 degrees and extension and lateral bending were to 10 
degrees.  The examiner noted that records from 1995 to the 
present were reviewed, and that he had previously examined 
the veteran in November 1995.  

The examiner's impressions were chronic pain syndrome 
probably secondary to cervical myelopathy, secondary to 
ossified posterior longitudinal ligament with cord 
compression; status post cervical laminectomy, C4 through C7; 
and history of lower back spine degenerative disc disease of 
the entire spine.  The examiner noted that his review of the 
1946 records indicated that the lumbar sprain was mild in 
nature.  He noted the private doctor's reference in September 
1997 that the veteran's injury must have been significant 
since he was admitted to the hospital for 5 days.  The VA 
doctor noted that as far back as 20 years before, individuals 
were admitted to the hospital with simple lumbosacral sprain 
anywhere from a week to 2 weeks for traction and bedrest.  He 
pointed out that current standards are not to admit to a 
hospital unless there is actually significant lumbar pain or 
injuries.  Therefore, he concluded that the private doctor's 
argument did not hold up due to the differences in the way 
lower back pain was currently treated as compared to decades 
past.  

The examiner noted that there were no records immediately 
following the veteran's fall in 1946 that documented a 
spastic gait, hyperreflexia, fatigue and gait imbalance.  He 
acknowledged that documentation of that sort would show 
indeed that the 1946 fall caused his neck problems and 
therefore his current complaints.  He noted that it had 
previously been mentioned that ossification of the posterior 
longitudinal ligament was a result of a genetic factor and 
was not related to trauma.  After the examiner reviewed the 
veteran's medical records, he concluded that there was no 
correlation with the cervical myelopathy relating to the fall 
of 1946.  As for the lumbar problem, the inservice diagnosis 
was lumbar contusion.  There was no further documentation 
until the present which showed significant underlying 
degenerative disc disease of the entire spine, with each 
vertebra being involved with the degeneration of the disk and 
spurring, as well as degenerative scoliosis.  Both the lumbar 
spine and the lower thoracic spine were affected, and the 
cervical spine showed similar changes.  This should show that 
the back problems resulted from a degenerative process and 
not as a result of a traumatic condition.  Based on the 
veteran's records, his x-rays of 1995 and 1997, and his 
current evaluation, the examiner opined that the veteran's 
current complaints were mainly due to his cervical myelopathy 
which did not appear to be service-connected, and his current 
complaints of his back are also related to his cervical 
myelopathy and underlying degenerative changes and are not 
directly related to the fall of 1946.  The doctor also 
indicated in a separate statement that an MRI could not be 
accomplished because the veteran had a metal valve in his 
heart.  

In a February 1999 statement, the orthopedic examiner who 
conducted the February 1998 examination indicated that he had 
three volumes of the veteran's files to review when he 
examined the veteran and rendered an opinion in his case.  He 
again discussed some of the records that he reviewed, and 
indicated that his diagnosis remained the same as previously 
cited.  From his review of the records, he opined that it did 
not appear likely that any diagnosis of arthritis, neuroma, 
or disc disease was directly, secondarily or by way of 
aggravation related to his service-connected lumbosacral 
strain.  The chronic pain syndrome was considered secondary 
to cervical myelopathy with an ossified posterior 
longitudinal ligament, status post surgery of C4 through C7 
and a history of lower back spine degenerative disc disease 
of the entire spine.  

Initially, the Board finds that the veteran's claim of 
increased evaluation for lumbosacral strain is well grounded 
pursuant to 38 U.S.C.A. § 5107(a), in that it is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In this case, the veteran's evidentiary assertions 
concerning the severity of his service-connected lumbosacral 
strain (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  He contends 
that symptoms associated with his service-connected 
lumbosacral strain are commensurate with a compensable 
evaluation.

A noncompensable evaluation is assigned for lumbosacral 
strain with slight subjective symptoms only.  A lumbosacral 
strain with characteristic pain on motion warrants a 
10 percent evaluation.  A lumbosacral strain with muscle 
spasm on extreme forward bending, loss of lateral spine 
motion, unilateral, in a standing position warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Code 5295.

As the veteran's claim is well grounded, there is a duty to 
assist him in the development of facts pertinent to his 
claim.  38 U.S.C.A. § 5107(a).  This duty is neither optional 
nor discretionary, and includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  A 
VA examination for rating purposes must be thorough and 
contemporaneous, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the duty to assist has been met under 38 
U.S.C.A. § 5107(a).  The RO sought to obtain pertinent 
treatment records.  Additionally, the veteran was afforded a 
specialist examination on behalf of VA.  Moreover, the RO 
ensured that the veteran's three volumes of medical files 
were available for that examiner to review, and follow-up 
clarification, as deemed necessary, was completed by the RO.  
Thus, the Board can proceed to the merits of this case.  

In determining the proper rating to be assigned for a given 
disability, the Board may only consider those factors which 
are included in the rating criteria provided by regulations 
for rating that disability.  To do otherwise would be error 
as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  
Further, the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation...is to be avoided.  38 C.F.R. 
§ 4.14 (1999).  

Clearly, the medical records support the veteran's contention 
that he suffers pain, including in the back.  Although the 
veteran is competent to testify as to his observable 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Consequently, the 
veteran's opinion as to whether his current back complaints 
are causally related to his service-connected disability 
versus another disorder is not competent.  Id. at 494.  

The record does contain competent, that is, medical, evidence 
regarding the etiology of the veteran's pain and whether his 
current symptoms are related to his service-connected 
disability.  A private medical statement dated in September 
1997 is supportive of the veteran's claim and provides an 
opinion that it is as likely as not that the veteran's 
current complaints of back pain and difficulty with some of 
his functional tasks because of pain are related to the 
veteran's fall during service in 1946.  On the other hand, an 
examiner who conducted examinations in November 1995 and 
February 1998 on behalf of VA attributed the veteran's 
current symptoms and signs to nonservice-connected cervical 
myelopathy as a result of ossified posterior longitudinal 
ligament.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
a medical expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  However, The United States Court of Appeals for 
Veterans Claims (Court) has held that it is the Board's duty 
to determine the credibility and weight of evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  While the Board may not 
ignore the opinion of a physician, it is certainly free to 
discount the credibility of that physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  Greater weight 
may be placed on one physician's opinion than another's 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence, 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994), and an 
opinion may be discounted if it materially relies on a 
layperson's unsupported history as the premise for the 
opinion.  Wood v. Derwinski, 1 Vet. App. 190, 191-192 (1991).  

Following a review of the various opinions, the Board finds 
that the September 1997 opinion is less persuasive and of low 
probative value compared to that of the 1995/1998 examiner.  
Although the examiner in September 1997 stated that a review 
of the veteran's records pertinent to his fall in May 1946 
was conducted, there is no indication that this examiner had 
the benefit of a full longitudinal review of all of the 
veteran's records.  In contrast, the examiner in 1995/1998 
noted that there were three volumes of records that were 
reviewed prior to rendering conclusions on the veteran's 
case.  A review of the claims file shows that the service 
medical records from 1946 were a small part of the numerous 
records that composed the veteran's medical treatment.  

The Board otherwise finds the 1995/1998 examiner's opinion 
highly credible due to the detailed rationale for such 
opinions proffered.  This examiner discussed various medical 
records in conjunction with the veteran's claim and provided 
reference to medical documentation to support such 
conclusions.  In essence, use of the extensive medical 
records throughout the years was pivotal to the opinions and 
provided the soundest basis on which to promulgate 
conclusions.  The private examiner in September 1997 did not 
have a comprehensive record to review and recommended further 
testing with an MRI study (however, due to the veteran's 
specific physical condition, this is not a feasible option).  
This opinion with its limited basis for rendering an opinion 
is of much less probative value than the 1995/1998 examiner's 
opinions and evaluations.  (The weight of a medical opinion 
is diminished where that opinion is ambivalent, based on an 
inaccurate factual premise, or based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal v. Brown, 5 Vet. App. 548 (1993); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993)).  Based on the 1995/1998 examiner's more 
specific knowledge of the veteran's entire case, this opinion 
is of higher probative value.  Id.  

Since the Board has found that the 1995/1998 examiner's 
opinion is of most credibility, the Board must carefully 
evaluate those findings to determine what symptoms, if any, 
were attributed to the service-connected disability.  The 
Board further notes that other treatment records demonstrate 
that the veteran was frequently seen for pain management, 
including that of the back.  Significantly, the lumbosacral 
strain was rarely mentioned, and at most, was noted by past 
history.  As to the etiology of current pain complaints, the 
1995/1998 examiner, after reviewing the veteran's lengthy 
records, attributed his current back disability and symptoms 
to the nonservice-connected cervical spine disorder.  The 
examiner did not indicate that the service-connected 
lumbosacral strain played a role in the veteran's current 
disability picture.  Additionally, the examiner recognized 
that the veteran had other low back disorders, aside from the 
service-connected low back strain.  However, the examiner 
specified that any diagnosis of arthritis, neuroma, or disc 
disease was unrelated to the lumbosacral strain on any basis 
- direct, secondary, or by way of aggravation.  

Consequently, since the competent and probative evidence of 
record does not show that the veteran has any more than 
slight subjective complaints associated with his lumbosacral 
strain, a higher evaluation is not warranted.  That is, the 
competent and probative evidence does not indicate that the 
veteran has characteristic pain on motion that is ascribed to 
lumbosacral strain, as opposed to some other nonservice-
connected disorder.  As such, a compensable rating is not 
appropriate for the service-connected disorder under 
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Code 5295.    

The Board also notes that, alternatively, ratings may be 
assigned to low back disabilities on the basis of limitation 
of motion of the lumbar spine.  Slight limitation of motion 
of the lumbar spine warrants a 10 percent evaluation.  
Moderate limitation of motion of the lumbar spine warrants a 
20 percent evaluation.  Severe limitation of motion of the 
lumbar spine warrants a 40 percent evaluation.  38 C.F.R. 
§ 4.71a, Code 5292.

Further, the Court has held that when a diagnostic code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  A little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  The 
provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate inquiry 
into whether there is crepitation, limitation of motion, 
weakness, excess fatigability, incoordination, and impaired 
ability to execute skilled movements smoothly, and pain on 
movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  Id.

Nevertheless, Diagnostic Code 5292 and the provisions 
pertinent to pain do not assist the veteran in obtaining a 
higher evaluation in this case.  As discussed thoroughly by 
the 1995/1998 examiner, the veteran's pain is associated with 
the nonservice-connected cervical myelopathy with an ossified 
posterior longitudinal ligament and a history of degenerative 
disc disease affecting the entire spine, also considered as 
nonservice-connected.  Since the symptoms of pain with 
limitation of motion are not attributed to the service-
connected lumbosacral strain, a compensable rating is not in 
order.    

In each case, the Board must determine whether evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
fair preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  Given that the weight of the evidence is 
against the claim, an increased rating for lumbosacral strain 
is not warranted.    


ORDER

A compensable evaluation for lumbosacral strain is denied.  


		
	M. SABULSKY 
	Member, Board of Veterans' Appeals

